Opinion bv
Orlady, J.,
The auditor and the court below have passed upon the appellant’s claim for services rendered as a nurse and have rejected it as stale and not supported by sufficient proof. We accept the result as one fully warranted by the evidence. The auditor had the advantage of seeing and hearing the witnesses. The positive testimony of the widow of the decedent, that on December 1, 1896, when the relation of master and servant terminated, and the balance due him was paid in accordance with a settlement, her husband inquired, “ Is everything squared up,” and that the claimant replied, “ Yes,” is not overcome by the claimant’s uncertain recollection of the conversation, nor by any other evidence offered in support of his claim.
The opinion of the court below fully vindicated the conclusions of the auditor and the decree is affirmed.